11TH COURT OF APPEALS
                                       EASTLAND, TEXAS
                                          JUDGMENT

In the interest of I.B., a child,              * From the 35th District Court
                                                 of Brown County,
                                                 Trial Court No. CV 17-07-261.

No. 11-18-00273-CV                              * April 4, 2019

                                                * Memorandum Opinion by Stretcher, J.
                                                  (Panel consists of: Bailey, C.J.,
                                                  Stretcher, J., and Wright, S.C.J.,
                                                  sitting by assignment)
                                                  (Willson, J., not participating)

       This court has inspected the record in this cause and concludes that there is
no error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed.